528 So. 2d 976 (1988)
Edward Joseph McCANN, III, Appellant,
v.
Crystal Gail McCANN, Appellee.
No. 87-2850.
District Court of Appeal of Florida, Second District.
July 22, 1988.
Jo Ellen Farnham, Zephyrhills, for appellant.
Michael W. Thomsen of J. Stanford Lifsey, P.A., Tampa, for appellee.
*977 PER CURIAM.
Appellant/husband appeals the trial court's award of attorney's fees to appellee/wife in this dissolution action. We find error only in the trial judge's failure to set forth specific findings supporting the award of attorney's fees as required under Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985). This case is very similar to Shields v. Shields, 502 So. 2d 1349 (Fla.2d DCA 1987). As we said there: "Although we find that the record contains sufficient evidence upon which the trial court could have based its award according to the criteria set forth in Rowe, the trial court erred in failing to set forth its specific findings. See also Boyle v. Boyle, 485 So. 2d 879 (Fla.2d DCA 1986)." 502 So.2d at 1350. See also Lanham v. Lanham, 528 So. 2d 80 (Fla.2d DCA 1988).
Accordingly, we reverse and remand for the entry of a new order awarding attorney's fees wherein the trial judge must set forth his findings as required by Rowe.
CAMPBELL, C.J., and RYDER and PARKER, JJ., concur.